 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11   RANDY ALANA,                                       Case No. 5:18-cv-07116-BLF (PR)
12                                                    __________ ORDER EXTENDING
                                          Petitioner, [PROPOSED]
                                                      TIME
13                 v.
14
     MICHAEL MARTEL, WARDEN,
15
                                        Respondent.
16

17

18          Respondent’s motion to extend time to file an answer or a responsive motion is
19
     GRANTED. The answer or motion shall be filed on or before July 28, 2019.
20
     If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with
21

22
     the Court and serving it on Respondent within thirty (30) days of his receipt of the answer.

23          This order terminates Docket No. 6.
24
            IT IS SO ORDERED.
25
     Dated: ___________,
             May 30      2019
26

27
                                                   ________________________
                                                   BETH LABSON FREEMAN
28                                                 United States District Judge

                          ______
                          [Proposed] Order Extending Time – Alana v. Martel, Warden – (5:18-cv-07116-BLF (pr))
